[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                    FOR THE ELEVENTH CIRCUIT
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                     _________________________             September 2, 2005
                                                        THOMAS K. KAHN
                            No. 03-16498                       CLERK
                        Non-Argument Calendar
                     _________________________

                  D.C. Docket No. 91-14013-CR-FAM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                 versus

STANLEY JENNINGS,
a.k.a. Rickey,

                                                  Defendant-Appellant.


                     _________________________

               Appeal from the United States District Court
                  for the Southern District of Florida
                    __________________________

                          (September 2, 2005)

Before EDMONDSON, Chief Judge, ANDERSON and CARNES, Circuit Judges.
PER CURIAM:

      Defendant-Appellant Stanley Jennings appeals the district court’s denial on

jurisdictional grounds of his pro se motions for (i) specific performance to require

the government to file a Fed.R.Crim.P. 35(b) motion for reduction of sentence;

and (ii) sentence reduction pursuant to U.S.S.G. § 5K2.0. No reversible error has

been shown; we affirm.

      At the crux of Jennings appeal is his claim that he provided substantial

assistance to the government, and that his assistance contributed to the prosecution

and conviction of two drug dealers in 2000. Jennings contends that the Assistant

United States Attorney (“AUSA”) for the Northern District of Georgia acted in

“bad faith” when she promised -- but failed -- to send a letter of recommendation

in support of a sentence reduction on Jenning’s behalf to the AUSA for the

Southern District of Florida.

      “Determining whether a motion for reduction of sentence will be filed is

reserved to the government, which must ascertain what information the defendant

has as well as the truthfulness and usefulness of this information before deciding

whether it is appropriate to file a section 5K1.1 motion at sentencing or a Rule

35(b) motion for a convicted defendant thereafter.” United States v. Orozco, 160
F.3d 1309, 1315-16 (11th Cir. 1998). Judicial review of a prosecutor’s refusal to

                                          2
file a substantial assistance motion is unavailable except when the refusal is based

on an unconstitutional motive. See Wade v. United States, 112 S. Ct. 1840. 1843-

44 (1992) (“we hold that federal district courts have authority to review a

prosecutor’s refusal to file a substantial assistance motion and to grant a remedy if

they find that the refusal was based on an unconstitutional motive.). The exercise

of prosecutorial discretion is immunized from judicial review except “when there

is an allegation and a substantial showing that the prosecution refused to file a

substantial assistance motion because of a constitutionally impermissible

motivation, such as race or religion.” United States v. Forney, 9 F.3d 1492,

1502 (11th Cir. 1993)(emphasis in original) (discussing a prosecutor’s refusal to

file a motion pursuant to U.S.S.G. § 5K1.1).

      Jennings alleges no unconstitutional motive underpinning the government’s

failure to file a substantial assistance motion. Absent such an allegation (which, as

we have noted, needs to be sufficiently supported), the district court denied

properly Jenning’s motion to require the government to file a Rule 35(b) motion

for sentence reduction.

      Jennings makes no claim of error in his appellate briefs stemming from the

district court’s jurisdictionally premised denial of Appellant’s motion for a

downward departure under U.S.S.G. § 5K2.0 for post-conviction rehabilitation.

                                          3
Issues not raised in the appellant’s brief are deemed waived. See United States v.

Ford, 270 F.3d 1346, 1347 (11th Cir. 2001). And, in any event, the Sentencing

Guidelines provide for no downward departure based upon post-sentence

rehabilitation when resentencing for an offense. See U.S.S.G. § 5K2.19.*

       AFFIRMED.




   *
   As the government points out, the only statutory basis for modification of an imposed term of
imprisonment is 18 U.S.C. § 3582(c); Appellant points to -- and we see -- satisfaction of no basis
under§3582(c) which could support district court authority to reduce Appellant’s sentence.

                                                4